Citation Nr: 1136203	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  No new and material evidence was found therein to warrant reopening a claim of entitlement to service connection for left ear hearing loss.  A noncompensable evaluation for right ear hearing loss also was continued.  The Veteran subsequently perfected his appeal as to each of these decisions.  

In August 2010, a Travel Board hearing was convened before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This matter previously came before the Board in March 2011.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss was found therein.  Service connection for left ear hearing loss was granted.  As service connection previously was established and a noncompensable disability evaluation assigned for right ear hearing loss, it was determined that a disability evaluation for bilateral hearing loss was in order.  This issue of entitlement to a compensable disability evaluation for such bilateral hearing loss was remanded for additional development, however.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for ear pain and whether September 1970 and June 1982 RO rating decisions denying service connection for bilateral hearing loss were the product of clear and unmistakable error have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Results from a July 2008 VA audiological examination corresponds to auditory acuity level I hearing in each ear.

2.  Results from an October 2009 VA audiological examination corresponds to auditory acuity level I hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic rather than specific notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

The Veteran's claim initially was one regarding service connection with respect to his left ear and a higher evaluation with respect to his right ear, as noted above.  He was informed via letter dated in March 2008 of his and VA's respective duties for obtaining evidence, the criteria for establishing entitlement to a higher evaluation, and the evidence necessary in this regard.  He also was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

In August 2009, the Veteran was informed of how VA determines disability ratings specifically for hearing loss, which was noted to include consideration of the impact on employment, and effective dates.  

The Board finds that VA's duty to notify has been more than satisfied given the above letters.  The March 2008 letter predated the initial adjudication by the AOJ, who in this case is the RO, in July 2008.  No mention was made in this letter of the notice elements particular to service connection, such as the criteria for establishing service connection and the evidence necessary in this regard, for the left ear.  However, neither the Veteran nor his representative has alleged prejudice as a result of this failure.  None is found by the Board because the point that notice is intended to serve, substantiation of the claim, has been achieved via the grant of service connection for left ear hearing loss.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All notice elements particular to a higher evaluation for right ear hearing loss were addressed by the March 2008 letter.  The August 2009 letter accordingly went beyond what was required, albeit after the initial adjudication by the RO/AOJ, by providing specific rather than generic information regarding one such element.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and associated them with the claims file.  All private treatment records as well as employment records identified by the Veteran also have been obtained by VA and associated with the claims file.  In addition, the Veteran submitted duplicate private treatment records on his own behalf for association with the claims file.

VA treatment records from the VA Medical Center (VAMC) in Bath, New York, dated in 1981, 1982, and 2007 were obtained by VA and associated with the claims file prior to the Board's March 2011 remand.  This remand directed that VA treatment records from the aforementioned facility dated after August 2008 and from 1970 to 1996 be obtained.  Pursuant to it, records from the Bath, New York, VAMC dated from November 2000 to November 2010 were obtained and associated with the claims file.  Records from this facility dated from 1970 to 1996 additionally were requested.  This yielded records dated in 1976 and 1979 being obtained and associated with the claims file.  Given these actions, the Board finds that the obligation to complete the records development requested in its March 2011 remand as well as VA's duty to assist have been satisfied.

VA audiological examinations were conducted in July 2008 and October 2009.  Each examiner interviewed the Veteran regarding his relevant symptomatology.  It was reported at the former examination that he has difficulty understanding what people are saying when in groups and an inability to listen to music.  It was reported at the latter examination that he has difficulty hearing.  Significant effects, namely hearing difficulty following and understanding conversations in background noise and group situations, additionally were noted with respect to his occupational activities.  A "full description of the effects of disability upon the person's ordinary activity," as required by the Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007), thus was provided.  Even if the descriptions were somehow defective, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Id.  He has not made, or even attempted to make, any such demonstration here.  

In addition to obtaining the Veteran's descriptive report of his relevant symptomatology, the examiner who conducted the October 2009 VA audiological examination reviewed the claims file.  There is no indication that the examiner who conducted the July 2008 VA audiological examination did so.  However, this is of no consequence.  The Veteran indeed gave an accurate history regarding his hearing loss at this former examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Both examiners further conducted a thorough physical assessment as well as relevant diagnostic testing.  Each of the above actions was fully documented by both examiners in an examination report.  The Board accordingly finds that the examinations were adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

The Board's March 2011 remand directed that a new VA examination be scheduled for the Veteran if and only if he alleged or the evidence demonstrated that his bilateral hearing loss worsened subsequent to the October 2009 VA audiological examination.  No allegation of worsening hearing has been made by the Veteran.  The evidence further does not show such worsening hearing.  Therefore, the fact that another VA audiological examination was not scheduled is in compliance with the remand.

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher disability evaluation for his bilateral hearing loss.  He contends that this disability is more severe than contemplated by a noncompensable rating.


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case with respect to the right ear, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consideration also must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned disability rating, as is the case here with respect to the left ear.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Currently, the Veteran's bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Hearing acuity under these regulations is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 additionally specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

The Board notes at the outset that although the entire claims file has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  In particular, consideration has been given to the longstanding nature of the Veteran's bilateral hearing loss as shown in his service treatment records, which are dated from 1968 to 1970, and post-service private and VA treatment records, which are dated from 1976 to 2010.  Yet only the evidence as it relates to the issue at bar, the current severity of his bilateral hearing loss, is set forth.

Pure tone threshold levels, in decibels, were found as follows at the July 2008 VA audiological examination:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
55
75
LEFT
20
20
55
65

Pure tone threshold levels averaged 44 (rounded from 43.75) decibels for the right ear and 40 decibels for the left ear.  Use of the Maryland CNC speech discrimination test revealed a speech recognition ability of 92 percent in each ear.  

The results from the July 2008 VA audiological examination do not represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in either ear.  Therefore, the auditory acuity level for each ear will be derived only from Table VI.  The examination results for the right ear correspond to an auditory acuity level of I under this table.  For the left ear, the examination results also correspond to an auditory acuity level of I.  The intersection point of auditory acuity level I for the right ear and auditory acuity level I for the left ear under Table VII shows that the Veteran's bilateral hearing loss warrants a noncompensable disability rating.

At the October 2009 VA audiological examination, decibel pure tone threshold levels were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
55
80
LEFT
15
25
55
65

Pure tone threshold levels averaged 45 decibels for the right ear and 40 decibels for the left ear.  Use of the Maryland CNC speech discrimination test revealed a speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

The results from the October 2009 VA audiological examination do not represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in either ear.  Therefore, the auditory acuity level for each ear will be derived only from Table VI.  The examination results for the right ear correspond to an auditory acuity level of I under this table.  For the left ear, the examination results also correspond to an auditory acuity level of I.  The intersection point of auditory acuity level I for the right ear and auditory acuity level I for the left ear under Table VII shows that the Veteran's bilateral hearing loss warrants a noncompensable disability rating.

Disability ratings for hearing impairment are derived mechanically based on the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there is very little judgment involved in determining the rating because these test results are dispositive.  A noncompensable disability rating is derived here in light of the level I auditory acuity in each ear assigned as a result of the July 2008 VA audiological examination as well as the October 2009 VA audiological examination.  The preponderance of the evidence therefore is against a compensable disability evaluation for the Veteran's bilateral hearing loss for any portion of the period on appeal.  As such, the benefit of the doubt rule does not apply and staged ratings are not appropriate.

B.  Extraschedular

The above determination continuing the Veteran's noncompensable disability evaluation for bilateral hearing loss is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  There further has been no showing from the record that the Veteran's bilateral hearing loss disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  He complained at his VA audiological examinations generally of difficulty hearing as well as of particular hearing problems such as difficulty understanding people in groups and an inability to listen to music.  He is competent to do so because these symptoms are within his personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible in this regard, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  The Veteran also competently testified at the August 2010 Travel Board hearing that he wears hearing aids, an event within his personal experience.  His credibility is not disputed on this point, as it is confirmed in recent VA treatment records.  In essence then, he uses hearing aids because of trouble hearing/differentiating spoken words and other sounds.  The results set forth above from the VA audiological examinations included a measurement of the Veteran's ability to hear both tones and speech.  These results expressly are accounted for by Diagnostic Code 6100.  Disability ratings under this Diagnostic Code indeed are derived from them.  As the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss disability picture.  

In addition, the evidence does not show that the Veteran exhibits the related factors of marked interference with employment or frequent periods of hospitalization due to the service-connected hearing loss.  At no time has the Veteran reported that his bilateral hearing loss impacted his prior employment by causing him to quit, miss time from work, change duty assignments, or anything similar.  These impacts additionally were not found by the examiner who conducted the October 2009 examination despite the aforementioned determination that the Veteran's bilateral hearing loss would have significant effects, namely hearing difficulty following and understanding conversations in background noise and group situations, on his occupational activities.  It thus appears that while there was/would be interference with employment, it did/does not rise to the level of marked interference.  Further, there is no other indication of any, let alone frequent, hospitalizations due to bilateral hearing loss.  

Having failed to find that the Veteran manifests an exceptional bilateral hearing loss disability picture not adequately addressed by the applicable schedular rating criteria with related factors such as marked interference with employment or frequent periods of hospitalization, referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


C.  Total Rating Based on Individual Unemployability

The Board finally notes that if the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability for which a higher evaluation is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered as part of the claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that he is unemployable due to his bilateral hearing loss.  There also is no such indication from the record.  It does not follow from the fact that the Veteran is retired that he is unable to work, much less that this inability is attributable to his bilateral hearing loss.  Discussed above indeed is that the significant occupational effects referenced by the examiner who performed the October 2009 VA audiological examination do not equate to an inability to work.  Thus, consideration of TDIU as a component to the issue of the Veteran's entitlement to a higher evaluation for bilateral hearing loss is not warranted.


ORDER

A compensable disability evaluation for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


